J-A23033-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :    IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHAD EARL FRANTZ                           :
                                               :
                       Appellant               :    No. 1572 MDA 2021

            Appeal from the PCRA Order Entered November 15, 2021
     In the Court of Common Pleas of Lancaster County Criminal Division at
                       No(s): CP-36-CR-0002297-2015


BEFORE:      BOWES, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                     FILED: NOVEMBER 15, 2022

        Appellant Chad Earl Frantz files this appeal from the order of the Court

of Common Pleas of Lancaster County denying his petition pursuant to the

Post-Conviction Relief Act (PCRA).1 Appellant claims his trial counsel was

ineffective in pursuing a line of questioning of the victim on cross-examination.

After careful review, we affirm.

        On December 2, 2015, a jury convicted Appellant of Rape of a Child,

Involuntary Deviate Sexual Intercourse with a Child (IDSI), Aggravated

Indecent Assault of a Child, Indecent Assault of a Child, Unlawful Restraint,

Corruption of Minors and Unlawful Contact with a Minor in connection with

claims that Appellant sexually abused his minor stepdaughter over a six-year

period when the victim was between the ages of four and ten.
____________________________________________


*   Former Justice specially assigned to the Superior Court.
1   42 Pa.C.S.A. §§ 9541-9546.
J-A23033-22



     After reviewing a pre-sentence investigation, on March 9, 2016, the trial

court held a hearing at which it determined that Appellant was a sexually

violent predator and sentenced him to an aggregate term of 30½ to 61 years’

imprisonment.

     On appeal, on April 24, 2017, this Court reversed Appellant’s conviction

for indecent assault, affirmed the judgment of sentence in all other respects,

and determined resentencing was not necessary. Commonwealth v. Frantz,

702 MDA 2016, 2017 WL 1437530, at *1 (Pa.Super. Apr. 24, 2017)

(unpublished memorandum).

     On August 23, 2017, Appellant filed a timely pro se PCRA petition. The

PCRA court appointed Appellant counsel who subsequently sought to withdraw

his representation and filed a no-merit brief. On March 27, 2018, the PCRA

court dismissed the petition. On July 19, 2019, this Court vacated the order

dismissing the petition and remanded for the appointment of counsel to file a

new petition as Appellant had been denied the right of earnest review of his

PCRA claims with the assistance of counsel. Commonwealth v. Frantz, 703

MDA 2018, 2019 WL 3229750, at *4 (Pa.Super. July 17, 2019) (unpublished

memorandum).

     Upon remand, the PCRA court appointed new counsel, who filed an

amended PCRA petition on November 1, 2019. After Appellant filed a pro se

petition on November 18, 2019, counsel filed a second amended petition on

October 2, 2020.




                                    -2-
J-A23033-22



      Appellant’s petition alleged that trial counsel was ineffective in asking

the victim a series of questions on cross-examination about whether she had

reported certain details about the abuse to the investigating detective. When

the victim indicated that she had not told the officer some of the details that

she shared at trial, the prosecution was permitted to play a recording of the

victim’s prior forensic interview with caseworkers where she had made a prior

consistent statement.

      On July 20, 2021, the PCRA court held an evidentiary hearing at which

Appellant presented trial counsel as a witness. On November 12, 2021, the

PCRA court dismissed Appellant’s petition. This timely appeal followed.

      Appellant presents the following issues for review on appeal:

       I.    Trial counsel testified that his reasonable strategic basis for
             opening the door to the victim’s prior consistent statement
             was an attempt to discredit her. He incorrectly accused her
             of recently fabricating details of two incidents during cross-
             examination. Did the PCRA court err when it held that trial
             counsel had a reasonable basis for his questions?

       II.   The PCRA court found that the prosecutor’s admission of a
             prior consistent statement – specifically, a recording of the
             victim’s forensic interview – was not prejudicial. It reached
             that conclusion on two bases: The recording was
             cumulative of (i.e., consistent with) other evidence, and
             other evidence, although created by the victim, supported
             [Appellant’s] guilt. Did the PCRA court err when it held that
             the admission of the recorded interview was not
             prejudicial?

Appellant’s Brief, at 4.

      In reviewing the denial of a PCRA petition, our standard of review is

well-established:


                                      -3-
J-A23033-22


      [o]ur review of the grant or denial of PCRA relief is limited to
      examining whether the PCRA court's findings of fact are supported
      by the record, and whether its conclusions of law are free from
      legal error. Commonwealth v. Cox, 636 Pa. 603, 146 A.3d 221,
      226 n.9 (2016). The PCRA court's credibility determinations, when
      supported by the record, are binding on this Court; however, we
      apply a de novo standard of review to the PCRA court's legal
      conclusions. Commonwealth v. Burton, 638 Pa. 687, 158 A.3d
      618, 627 n.13 (2017).

Commonwealth v. Small, 647 Pa. 423, 440–41, 189 A.3d 961, 971

(2018).

      Appellant’s petition raises claims of trial counsel’s ineffectiveness. Our

review of an ineffectiveness claim is guided by the following principles:

          [a]s originally established by the United States Supreme
          Court in Strickland v. Washington, 466 U.S. 668, [104
          S.Ct. 2052, 80 L.Ed.2d 674] (1984), and adopted by
          Pennsylvania appellate courts, counsel is presumed to have
          provided effective representation unless a PCRA petitioner
          pleads and proves all of the following: (1) the underlying
          legal claim is of arguable merit; (2) counsel's action or
          inaction lacked any objectively reasonable basis designed to
          effectuate his client's interest; and (3) prejudice, to the
          effect that there was a reasonable probability of a different
          outcome at trial if not for counsel's error.

      Commonwealth v. Wantz, 84 A.3d 324, 331 (Pa.Super. 2014)
      (citations omitted). “A failure to satisfy any prong of the
      ineffectiveness test requires rejection of the claim of
      ineffectiveness.” Commonwealth v. Daniels, 600 Pa. 1, 963
      A.2d 409, 419 (2009).

Commonwealth v. Selenski, 228 A.3d 8, 15 (Pa.Super. 2020).

      With respect to the reasonable basis prong, “[g]enerally, where matters

of strategy and tactics are concerned, counsel's assistance is deemed

constitutionally effective if he chose a particular course that had some

reasonable     basis   designed    to    effectuate   his   client's   interests.”


                                        -4-
J-A23033-22



Commonwealth v. Koehler, 614 Pa. 159, 36 A.3d 121, 132 (2012)

(quotations and citation omitted). “In making this assessment we are not to

employ a hindsight evaluation to determine whether other alternatives may

have been more reasonable, but whether there was a reasonable basis for the

course of action actually selected.” Commonwealth v. Charleston, 94 A.3d

1012, 1027 (Pa.Super. 2014) (citation omitted). To show counsel’s strategy

lacked a reasonable basis, Appellant must prove that the strategy employed

by trial counsel “was so unreasonable that no competent lawyer would have

chosen that course of conduct.” Commonwealth v. Rega, 593 Pa. 659, 696,

933 A.2d 997, 1018–19 (2007) (citation omitted).

      Further, to satisfy the prejudice prong, “the petitioner must show that

there is a reasonable probability that, but for counsel's unprofessional errors,

the result of the proceedings would have been different. [A] reasonable

probability is a probability that is sufficient to undermine confidence in the

outcome    of   the   proceeding.”   Selenski,   228   A.3d   at   16   (quoting

Commonwealth v. Spotz, 624 Pa. 4, 84 A.3d 294, 311-12 (2014) (citations,

quotation marks, and quotations omitted)).

      As noted above, Appellant asserts that trial counsel had no reasonable

basis to suggest on cross-examination that the minor victim was making up

details about her sexual abuse during her trial testimony. Appellant claims

that trial counsel’s questioning opened the door for the prosecution to

rehabilitate the victim’s credibility pursuant to Pa.R.E. 613(c) with the

admission of prior consistent statements.

                                      -5-
J-A23033-22



      It is well established that:

      Evidence of a witness's prior consistent statement is admissible to
      rehabilitate the witness when the statement is offered to rebut a
      charge of recent fabrication, bias, or improper motive.
      Commonwealth v. Counterman, 553 Pa. 370, 719 A.2d 284,
      301 (1998); Pa.R.E. 613(c). … “[A] prior consistent statement is
      always received for rehabilitation purposes only and not as
      substantive evidence.” Commonwealth v. Baumhammers, 599
      Pa. 1, 960 A.2d 59, 89 (2008) (citing Pa.R.E. 613 cmt).

Commonwealth v. Busanet, 618 Pa. 1, 53, 54 A.3d 35, 66–67 (2012).

      In this case, Appellant points to two portions of the victim’s trial

testimony. In the first instance, the victim testified that Appellant had dumped

a bottle of water on her on one of the occasions in which he sexually abused

her. Notes of Testimony (N.T.), Trial, 11/30/15, at 163. In the second

instance, the victim recalled that Appellant concocted a “game” in which he

blindfolded her, placed objects in her hand, and asked her to guess what the

objects were. N.T., 11/30/15, at 164.

      With respect to both incidents, trial counsel was able to get the victim

to admit on cross-examination that she had not shared some of these specific

details with investigators. The victim explained that she had not remembered

the details when speaking with the detective. N.T., 11/30/15, at 164.

      In response to defense counsel’s allegation that the victim failed to

report these specific details to the police, the trial court permitted the

Commonwealth to play a recording of the victim’s forensic interview at the

Lancaster County Children’s Alliance in which the victim gave prior consistent

statements reporting these specific allegations of abuse to caseworkers.


                                     -6-
J-A23033-22



      At the hearing, trial counsel indicated that his strategy was to discredit

the minor victim by showing that her testimony should not be believed as she

was suggestible to the coaching of her mother who was in the midst of

separating from Appellant. Notes of Testimony (N.T.), PCRA hearing, 7/20/21,

at 9-10, 26. Trial counsel claimed the defense had no possibility of winning

the case without attacking the victim’s credibility. N.T., 7/20/21, at 43-44.

      Trial counsel indicated that he noticed that the victim was embellishing

her testimony on the witness stand with details she had not told investigators.

Trial counsel was able to successfully impeach the victim’s credibility in

compelling her to agree that she was testifying to allegations she had not

shared with the police. This admission by the victim allowed trial counsel to

suggest that the victim was fabricating her testimony and that the abuse had

in fact, never occurred. As such, trial counsel had a reasonable basis for asking

these questions that was designed to effectuate the interest of the defense.

      We also agree with the PCRA court’s assessment that Appellant did not

show the admission of the forensic interview was so prejudicial that it resulted

in a different outcome in this case.   After trial counsel effectively impeached

the victim’s credibility, trial counsel did open the door to the admission of the

forensic interview; however, the recording did not reveal any new information

to the jury, but simply offered cumulative evidence already in the record.

      The trial court also took precautionary measures to ensure the jury knew

of the limited purpose for which the forensic interview was offered. Before

the recording of the interview was played for the jury, the trial court

                                       -7-
J-A23033-22



specifically instructed the jury that the recording was being offered solely for

the purpose of assessing the credibility of the victim, and not as substantive

evidence of Appellant’s guilt. N.T., 12/1/15, at 364-66.

      Moreover, the prosecution presented other evidence to corroborate the

victim’s testimony such as her prior disclosures of the abuse to her family

members and friends, including her mother, sister, and friend. In addition,

the prosecution pointed to the victim’s writings referring to the abuse as well

as the circumstantial evidence which supported Appellant’s opportunity to

commit the abuse.

      Based on the foregoing reasons, we conclude that the PCRA court

correctly found trial counsel was not ineffective in seeking impeach the

victim’s credibility by highlighting that she was testifying to particular

allegations that she had not presented to investigators. Accordingly, we affirm

the PCRA court’s decision to deny Appellant’s petition.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/15/2022




                                     -8-